Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.        Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, 10-12, 22-27, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Singer et al., WO 97/29812 in view of Discenzo et al., EP 1757554. 
	On claim 1, Singer cites except as indicated: 
A vibration control system for a radio controlled device, comprising: 
a radio controller (figure 1 and page 1, lines 25-26, hand-held radio controller used in conjunction with control box 18, the hand-held radio controller also being synonymous with pendant 20); and 
a radio receiver (above, control box 18), the radio controller configured to provide control commands to the radio receiver, including activation and deactivation of vibration control (page 4, lines 19-30 discloses using a shaping sequence selector button 21 and multiple pendant buttons 23 to move the crane 10 without vibration); and 
wherein one of the radio receiver or the radio controller comprises a retrofitted sensorless sway mitigation control configured to provide output vibration control commands to the radio controlled device (see above). 
Regarding the excepted:
“wherein one of the radio receiver or the radio controller comprises a retrofitted sensorless sway mitigation control configured to provide output vibration control commands to the radio controlled device,” Singer, as above, discloses an embodiment including a hand-held radio controller with a control box. Singer doesn’t disclose the excepted claim limitations.
In the same art of sway mitigation, Discenzo, figures 1 and 2, and [0036-39] discloses a sway mitigation embodiment [0038] wherein a controller establishes no-linear multi-input model based methods [0037] for carrying out the anticipation of crane sway motion based on the plurality of data components received from a data analysis component 104, which is stored in a memory location. This includes inputting this information using a portable communication device. [0039] further discloses a diagnostic component 102 to communicate with a controller 106 to implement the recommended counteraction(s) to optimize container pick-up time, transit time, and container set-down time while eliminating sway to meet sway requirements. [0038] discloses a predicting component 110 which analyzes anticipated behavior and recommends and/or implements actions(s) to counteract the anticipated behavior.
Furthermore, [0036] while data analysis component 104 can include a list of sensors responsive to the sway conditions disclosed above, data analysis component 104 also discloses receiving user input data and programmed data, suggesting non-sensor data is used in the previously disclosed modeling to mitigate sway in the handling of containers. Additionally, the cited “obtain input information from an external electronic device either automatically, based on programmed data,” would be analogous to he claimed “retrofitting sensorless sway mitigation control” as the programming of data is subject to change, and thus, any “retrofit” is an “after the fact” addition or alternation provided to an existing platform which can either be performed physically or through programming.
It would have been obvious at the time the claimed invention was filed to substitute the known embodiment disclosed in Discenzo using the existing known embodiment disclosed in Singer such that the claimed invention is realized. Discenzo discloses a known embodiment of providing sensorless modeling of a sway mitigating system for containers and one of ordinary skill in the art would have substituted this feature into Singer and the results of the substitution would have predicted the claimed invention. 

On claim 2, Singer cites: 
The vibration control system of claim 1, wherein the radio receiver further comprises a user interface configured to accept vibration control parameters for the vibration control. Figure 1 discloses pendant box 20 including pendant buttons 21 and 23 to send command to the control box 18. The pendant buttons send vibration controls select the shaping sequence which is the same as “accepting vibration control parameters.”  
On claim 3, Singer cites: 
The vibration control system of claim 1, wherein the radio controller further comprises a user interface configured to accept vibration control parameters for the vibration control. See the rejection of claim 2 which discloses the same subject matter as claim 3 and is rejected for the same reasons. ` 
On claim 4, Singer cites: 
The vibration control system of claim 1, wherein the radio controller and the radio receiver are coupled using wireless communication. See the rejection of claim 1 citing hand-held radio controlling.

On claim 5, Singer cites:
The vibration control system of claim 1, wherein the radio receiver further comprises an output configured to provide vibration control signals to the radio controlled device. See the rejection of claim 1 citing hand-held radio controlling as well as Singer, page 4, lines 19-30.
On claim 7, Singer cites: 
The vibration control system of claim 1, wherein the radio receiver is configured to control an electro-mechanical motor device. See figure 1 wherein control box 18 controls crane system 10. 
On claim 10, Singer cites: 
The vibration control system of claim 1, wherein the radio controller is a belly box. Figure 1 discloses a pendant box 20, which is the same as what is in the applicant’s published specification on [0016]. 
On claim 11, Singer cites: 
The vibration control system of claim 1, wherein the radio controller is a pendant-type device. Singer, figure 1 includes a pendant controller 20 which can include a radio controller per page 1, lines 25-26.
On claim 12, Singer cites: 
The vibration control system of claim 1, wherein the vibration control system is sensorless. Singer, page 2, 27-30 and page 3, lines 1-23 discloses the system using switches preprogrammed to eliminate or mitigate vibrations and no sensors.  Per Singer, page 2, lines 25-30 “In this embodiment, the user deactivates the fixed length move mode by again double pushing the button switch”
On claim 22, Singer and Discenzo cites:
A method of providing a pendant controlled device with anti-vibration control, comprising: 
providing a radio receiver that is configured for communication with a drive mechanism of a pendant controlled device; 
providing a radio controller configured to accept movement commands from an operator; and 
retrofitting a sensorless sway mitigation control in one of the radio controller or the radio receiver, and configuring the sway mitigation control configured to provide output commands to the pendant controlled device.  See the rejection of claim 1. 
See the rejection of claim 1, which discloses the same subject matter as found in claim 22 and is rejected for the same reasons. 

On claim 23, Singer and Discenzo cites: 
The method of claim 22, wherein retrofitting further comprises providing a user interface configured to accept vibration control parameters for the vibration control. 
Singer, figure 1 and page 1, lines 25-26, hand-held radio controller used in conjunction with control box 18, the hand-held radio controller also being synonymous with pendant 20 and page 4, lines 19-30 discloses using a shaping sequence selector button 21 and multiple pendant buttons 23 to move the crane 10 without vibration.

On claim 24, Singer and Discenzo cites: 
The method of claim 22, wherein retrofitting further comprises providing a user interface configured to accept vibration control parameters for the vibration control. 
Singer, figure 1 and page 1, lines 25-26, hand-held radio controller used in conjunction with control box 18, the hand-held radio controller also being synonymous with pendant 20 and page 4, lines 19-30 discloses using a shaping sequence selector button 21 and multiple pendant buttons 23 to move the crane 10 without vibration.

On claim 25, Singer and Discenzo cites: 
The method of claim 22, wherein retrofitting further comprises providing a user interface configured to accept vibration control parameters for the vibration control. 
Singer, figure 1 and page 1, lines 25-26, hand-held radio controller used in conjunction with control box 18, the hand-held radio controller also being synonymous with pendant 20 and page 4, lines 19-30 discloses using a shaping sequence selector button 21 and multiple pendant buttons 23 to move the crane 10 without vibration.

On claim 26, Singer and Discenzo cites: 
The method of claim 22, wherein providing the radio receive further comprises configuring a radio receiver to provide an output configured to provide vibration control signals to the radio control device. 
Singer, figure 1 and page 1, lines 25-26, hand-held radio controller used in conjunction with control box 18, the hand-held radio controller also being synonymous with pendant 20 and page 4, lines 19-30 discloses using a shaping sequence selector button 21 and multiple pendant buttons 23 to move the crane 10 without vibration.

On claim 27, Singer and Discenzo cites: 
The method of claim 22, wherein providing the radio controller further comprises
configuring the radio receiver to receive signals from the radio receiver to control an electro-mechanical motor device.
Singer, figure 1 and page 1, lines 25-26, hand-held radio controller used in conjunction with control box 18, the hand-held radio controller also being synonymous with pendant 20 and page 4, lines 19-30 discloses using a shaping sequence selector button 21 and multiple pendant buttons 23 to move the crane 10 without vibration. The cited “crane” is the claimed electro-mechanical device.

On claim 29, Singer cites except:
A method of providing a vibration control system (page 4, lines 19-30, shaping sequence selector button 21 and multiple pendant buttons 23 to move the crane 10 without vibration) to an existing pendant
controlled device having an existing radio controller and an existing radio receiver, comprising:
removing at least one of the existing radio controller (hand-held radio controller used in conjunction with control box 18)  and the existing radio receiver; and
replacing the at least one of the removed existing radio controller and the removed existing radio receiver with a new at least one radio controller and radio receiver having vibration control configured to control operation of the pendant controlled device.
Singer, figure 1 and page 1, lines 25-26, discloses a hand-held radio controller used in conjunction with control box 18, the hand-held radio controller also being synonymous with pendant 20 and page 4, lines 19-30 discloses using a shaping sequence selector button 21 and multiple pendant buttons 23 to move the crane 10 without vibration. Singer doesn’t disclose the claimed “removing at least one of the existing radio controller and the existing radio receiver; and replacing the at least one of the removed existing radio controller and the removed existing radio receiver with a new at least one radio controller and radio receiver having vibration control configured to control operation of the pendant controlled device.” However, it would have been obvious at the time the claimed invention was filed to include the above claimed steps into Singer such that the claimed invention is realized. In the case of repair or updates, one of ordinary skill in the art would have exercised the removal and replacement of the above existing elements to carry out the repair or update operation such that the practice of repair or replacement meets the claimed invention. 

On claim 30, Singer cites: 
The method of claim 29, wherein replacing comprises replacing the
existing radio receiver with a new radio receiver. See the rejection of claim 29 which discloses the same subject matter as claim 30 and is rejected for the same reasons. 

On claim 31, Singer cites:
The method of claim 29, wherein the existing pendant controlled device includes an existing vibration control system separate from the existing radio controller and the existing radio receiver, wherein removing further comprises removing the existing vibration control system. 
As disclosed in the rejection of claim 29, Singer includes at least a vibration control system and a radio receiver, the steps of removal and replacement of these components are disclosed in the rejection of claim 22. However, Singer doesn’t disclose the existing vibration control system being separate from the existing radio controller and the existing radio receiver. However, it would have been obvious at the time the claimed invention was filed to include a separated system as required in the claim such that the claimed invention is disclosed. Unless the separated nature of the claimed invention provides for something new and unexpected and the cited art otherwise includes the claim limitations, merely making separate the cited features isn’t considered patentable subject matter. MPEP 2144.04 C. “Making Seperable. 
“In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").”
Claim 28 is rejected under 35 U.S.C. 103 as being obvious over Singer et al., WO 97/29812 in view of Discenzo et al., EP 1757554, and Griffiths, U.S. 4,306,314.
On claim 28, Singer and Discenzo cites except:
The method of claim 22, wherein providing the radio controller further comprises configuring the radio controller to control a servo-controlled hydraulic device. 
Singer, as previously stated, discloses a hand-held radio controller for controlling a crane. The crane is not disclosed as being used in a servo-controlled hydraulic device. 
In the same art of crane controls, Griffiths, Abstract, discloses:
“Hydraulically operated equipment, e.g., cranes may be accurately controlled by a remote control coupled by a fibre optic link to hydraulic valve control servo circuitry at the equipment site. Analogue input voltage levels representing various functions and/or motor positions are pulse position modulated for transmission through the fibre optic link, and are reconverted into analogue signals for controlling selected motors and valve actuating solenoids.” Griffiths, thus, outlines a variation of crane that is hydraulically operated. 
It would have been obvious at the time the claimed invention was filed to substituted the hydraulically operated crane in place of the crane disclosed in Singer and Discenzo such that the claimed invention is realized. One of ordinary skill in the art would have substituted one known feature for the other and the results of the substitution would have predicted the claimed invention 
Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Singer et al., WO 97/29812 in view of Discenzo et al., EP 1757554, and Chu, U.S. 2013/0162417. 
On claim 6, Singer cites except: 
The vibration control system of claim 1, wherein the radio controller comprises a toggle switch for activation and deactivation of vibration control. Strickland, figure 1, discloses using pendant buttons to control vibration controls to the control box 18. Singer doesn’t disclose the feature of using toggle switches.
In the similar art of alarm systems, Chu, [0004], discloses a known feature of using different switches to enable power in a circuit: toggle switches and press-button switches. 
It would have been obvious at the time the claimed invention was filed to substitute the known switches of Singer using the toggle switches disclosed in Chu such that the claimed invention is realized. Chu discloses a known alternative embodiment of switches for enabling something and one of ordinary skill in the art would have substituted the known toggle switch for the known switch disclosed in Singer and the results of the substitution would have predicted the claimed invention.  
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being obvious over Singer et al., WO 97/29812 in view of Discenzo et al., EP 1757554, and Lovejoy, U.S. 2007/0075285. 
On claim 8, Singer cites except:
The vibration control system of claim 1, wherein the radio receiver is configured to control a servo-controlled hydraulic device. 
Singer, figure 2, discloses a motor 32 including a resolver. However, Singer doesn't disclose the system as including a servo- controlled hydraulic device.  In the similar art of linear electrical drive actuator apparatus, Lovejoy, abstract, discloses an actuator incorporating a servo-position controller under a resolver feedback with a hydraulic cylinder.
It would have been obvious at the time the claimed invention was filed to include into Singer the servo-position controller which include a hydraulic cylinder. One of ordinary skill in the art would have included these known features disclosed in Lovejoy into the system disclosed in Singer and the results of the substitution would have predicted the claimed invention.
On claim 9, Singer and Lovejoy cites:
The vibration control system of claim 1, wherein the vibration control is sway mitigation. See the rejection of claim 8 which discloses the same subject matter as claim 9 and is rejected for the same reasons. 
Remarks and Response to Arguments
Claim 23 was listed as a NEW claim, however, claim 23, in the 8 February 2022 Office Action, is different. The Examiner chose to examine the claim as presented in the response.  
The applicant’s arguments with respect to the rejection of claim 1 have been carefully reviewed. However, the amended limitations “a retrofitted sensorless sway mitigation control configured to provide output vibration control commands to the radio controlled device” was not previously examined, requiring a new search and consideration while also rendering the applicant’s arguments moot. These arguments also apply to amended claim 22.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nabil H. Syed, whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8229. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        

/NABIL H SYED/Primary Examiner, Art Unit 2683